Name: Commission Regulation (EEC) No 928/82 of 21 April 1982 amending for the fifth time Regulation (EEC) No 2730/81 establishing a list of agencies in non-member importing countries entitled to issue invitations to tender in the milk and milk products sectorn
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce;  Africa;  Asia and Oceania
 Date Published: nan

 Avis juridique important|31982R0928Commission Regulation (EEC) No 928/82 of 21 April 1982 amending for the fifth time Regulation (EEC) No 2730/81 establishing a list of agencies in non-member importing countries entitled to issue invitations to tender in the milk and milk products sectorn Official Journal L 110 , 23/04/1982 P. 0015 - 0015 Spanish special edition: Chapter 03 Volume 25 P. 0011 Portuguese special edition Chapter 03 Volume 25 P. 0011 Finnish special edition: Chapter 3 Volume 14 P. 0247 Swedish special edition: Chapter 3 Volume 14 P. 0247 *****COMMISSION REGULATION (EEC) No 928/82 of 21 April 1982 amending for the fifth time Regulation (EEC) No 2730/81 establishing a list of agencies in non-member importing countries entitled to issue invitations to tender in the milk and milk products sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by the Act of Accession of Greece, and in particular Articles 13 (3) and 17 (4) thereof, Whereas Commission Regulation (EEC) No 2730/81 (2), as last amended by Regulation (EEC) No 657/82 (3), established a list of agencies in non-member importing countries entitled to issue invitations to tender in the milk and milk products sector; Whereas in the light of the most recent information available to the Commission on the trade practices followed by the importing countries concerned and the official nature of the agencies in question this Regulation should be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EEC) No 2730/81 is amended as follows: The list of issuing organizations should be completed by addition of the following organizations, insertion being made in the alphabetical order of the importing country: 1.2 // Importing country // Issuing organization // Lybia // National Pharmaceutical Establishment PO Box 2296 Tripoli // Taiwan // Taiwan Sugar Corporation 25 Pao Ching Road PO Box 35 Taipei, Taiwan Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 April 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 148, 28. 6. 1968, p. 13. (2) OJ No L 272, 26. 9. 1981, p. 25. (3) OJ No L 77, 23. 3. 1982, p. 5.